


110 HR 6067 IH: Invest in Energy Independence

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6067
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Lampson (for
			 himself, Mr. Edwards,
			 Mr. Markey,
			 Mr. Shays,
			 Mr. Gene Green of Texas,
			 Mr. Inglis of South Carolina,
			 Mr. Moore of Kansas,
			 Mr. Cramer,
			 Mr. Kind, Mr. Bartlett of Maryland,
			 Mr. Welch of Vermont,
			 Mr. Hill, Ms. Giffords, Mr.
			 Boswell, Mr. Bishop of
			 Georgia, Mr. Wilson of
			 Ohio, Mr. Chandler,
			 Mr. Hall of New York,
			 Mr. Nadler,
			 Mr. Inslee,
			 Mr. Kagen, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Policy and Conservation Act to help
		  reduce the oil prices to consumers, to reduce the cost of petroleum acquisition
		  for the Strategic Petroleum Reserve, to better match the composition of the
		  Strategic Petroleum Reserve to refinery requirements in the United States, to
		  fund energy research and development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in Energy Independence
			 Act.
		2.FindingsCongress finds the following:
			(1)The composition of
			 petroleum that is currently being acquired for the Strategic Petroleum Reserve
			 is putting upward pressure on world oil prices and the ultimate price of
			 gasoline and other petroleum products for consumers.
			(2)The quality of
			 petroleum that is currently being acquired for the Strategic Petroleum Reserve
			 is contributing to the growing disparity between the types of petroleum in the
			 Reserve and the current processing capabilities of petroleum refineries in the
			 United States.
			(3)The composition of
			 petroleum in the Strategic Petroleum Reserve should more closely match the
			 current processing capabilities of petroleum refiners in the United States,
			 which should reduce the cost of acquiring petroleum for the Reserve.
			(4)Lighter grade
			 petroleum with an API gravity of 35 degrees or higher is in significantly
			 greater demand than heavy grade petroleum with an API gravity of 26 degrees or
			 lower, creating a significant premium in the price of light grade petroleum
			 relative to heavy grade petroleum.
			(5)Significant
			 additional funding is needed for important energy research and development
			 activities that will help reduce United States dependence on oil and transform
			 our energy infrastructure through the adoption of clean domestic energy
			 technologies.
			(6)Current acquisitions of petroleum for the
			 Strategic Petroleum Reserve are pursued on a volume-per-month basis, which is
			 not as cost-effective as other approaches that take advantage of market
			 fluctuations.
			3.DefinitionsIn this Act—
			(1)the term light grade petroleum
			 means—
				(A)crude oil in the
			 Strategic Petroleum Reserve categorized as Bayou Choctaw Sweet, Big Hill Sweet,
			 West Hackberry Sweet, or Bryan Mound Sweet; and
				(B)oil acquired for
			 storage in the Strategic Petroleum Reserve with one of the categories of oil
			 referred to in subparagraph (A);
				(2)the term heavy grade petroleum
			 means crude oil with an API gravity of 26 degrees or lower; and
			(3)the term
			 Secretary means the Secretary of Energy.
			4.ObjectivesThe objectives of this Act are as
			 follows:
			(1)To increase the
			 total inventory level in the Strategic Petroleum Reserve without the need for
			 additional appropriations.
			(2)To reduce the cost
			 of petroleum acquisition for the Strategic Petroleum Reserve.
			(3)To provide increased funding to accelerate
			 energy research and development that will reduce the United States dependence
			 on oil, transform the energy infrastructure through the adoption of clean
			 domestic energy technologies, and reduce the emissions of greenhouse
			 gases.
			(4)To modernize the
			 composition of petroleum in the Strategic Petroleum Reserve to reflect the
			 current processing capabilities of refineries in the United States.
			5.Modernization of
			 the Strategic Petroleum Reserve
			(a)Initial
			 petroleum exchange from the strategic petroleum
			 reserveNotwithstanding section 161 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6241), the Secretary shall publish a plan not later
			 than 30 days after the date of enactment of this Act to—
				(1)exchange as soon as possible light grade
			 petroleum from the Strategic Petroleum Reserve, in an amount equal to 10
			 percent of the total number of barrels of crude oil in the Reserve as of the
			 date of enactment of this Act, for an equivalent volume of heavy grade
			 petroleum plus any additional cash bonus bids received that reflect the
			 difference in the market value between light grade petroleum and heavy grade
			 petroleum and the timing of deliveries of the heavy grade petroleum;
				(2)from the gross
			 proceeds of the cash bonus bids, deposit the amount necessary to pay for the
			 direct administrative and operational costs of the exchange into the SPR
			 Petroleum Account established under section 167 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6247);
				(3)deposit 90 percent
			 of the remaining net proceeds from the exchange into the account established
			 under section 6(a); and
				(4)deposit the
			 remaining balance into the SPR Petroleum Account to acquire additional
			 petroleum for the Strategic Petroleum Reserve.
				(b)Study of the
			 potential for additional exchanges from the strategic petroleum
			 reserveThe Secretary shall
			 conduct a study of the potential for additional changes in the composition of
			 light grade petroleum and heavy grade petroleum in the Strategic Petroleum
			 Reserve. The Secretary shall submit to Congress a report, containing the
			 results of the study and any recommendations with regard to the need for
			 additional changes in the composition of the petroleum in the Reserve, not
			 later than 18 months after the date of enactment of this Act.
			(c)Dollar cost
			 averagingTo decrease the cost and improve the efficiency of
			 filling the Strategic Petroleum Reserve, the Secretary shall, to the maximum
			 extent possible, purchase, exchange, or otherwise acquire crude oil for the
			 Reserve on a dollar cost averaging basis. For purposes of this subsection,
			 dollar cost averaging means an acquisition goal for each fiscal year of a
			 constant monthly dollar value of petroleum.
			(d)DeferralsThe
			 Secretary may, when economically beneficial and practical, grant requests to
			 defer scheduled deliveries of petroleum to the Reserve if it will receive a
			 premium for the deferral paid in additional barrels of oil which will reduce
			 the cost of oil acquisition and increase the volume of oil delivered to the
			 Reserve.
			6.Energy
			 Independence and Security Fund
			(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Energy
			 Independence and Security Fund (in this section referred to as
			 the Fund).
			(b)AdministrationThe
			 Secretary shall be responsible for administering the Fund for the purpose of
			 carrying out this section.
			(c)DepositsThe
			 Secretary shall transfer the balance of funds in the SPR Petroleum Account on
			 the date of enactment of this Act in excess of $10,000,000 into the
			 Fund.
			(d)Distribution of
			 FundsThe Secretary shall make available for obligation, without
			 further appropriation and without fiscal year limitation, the following amounts
			 from the Fund:
				(1)Advanced
			 research projects agency—EnergyThe Secretary shall transfer
			 $100,000,000 to the account Energy Transformation Acceleration
			 Fund, established under section 5012(m) of the America COMPETES Act (42
			 U.S.C. 16538(m), to remain available until expended. Of the funds so
			 transferred, the Secretary shall further allocate the amounts made available
			 for obligation as follows:
					(A)$50,000,000 shall
			 be available for university-based research projects.
					(B)$10,000,000 shall
			 be available for program direction expenses.
					(2)Wind energy
			 research and developmentThe
			 Secretary shall transfer $15,000,000 to the account Energy Efficiency
			 and Renewable Energy, to remain available until expended, for necessary
			 expenses for a program to support the development of next-generation wind
			 turbines, including turbines capable of operating in areas with low wind
			 speeds, as authorized in section 931(a)(2)(B) of the Energy Policy Act of 2005
			 (42 U.S.C. 16231(a)(2)(B)).
				(3)Solar energy
			 research and developmentThe
			 Secretary shall transfer $30,000,000 to the account Energy Efficiency
			 and Renewable Energy, to remain available until expended, for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of solar energy technologies, and public education and outreach
			 materials pursuant to such program, as authorized by section 931(a)(2)(A) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(A)).
				(4)Low income
			 weatherizationThe Secretary shall transfer $100,000,000 to the
			 account Weatherization Assistance Program, to remain available
			 until expended, for necessary expenses for a program to weatherize low income
			 housing, as authorized by section 411 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140).
				(5)Marine and
			 hydrokinetic renewable electric energyThe Secretary shall
			 transfer $30,000,000 to the account Energy Efficiency and Renewable
			 Energy, to remain available until expended, for necessary expenses for
			 a program to accelerate the research, development, demonstration, and
			 deployment of ocean and wave energy, including hydrokinetic renewable energy,
			 as authorized by section 931 of the Energy Policy Act of 2005 (42 U.S.C. 16231)
			 and section 636 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17215).
				(6)Advanced
			 vehicles research, development, and demonstrationThe Secretary shall transfer $40,000,000 to
			 the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for research, development, and
			 demonstration on advanced, cost-effective technologies to improve the energy
			 efficiency and environmental performance of vehicles, as authorized in section
			 911(a)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C.
			 16191(a)(2)(A)).
				(7)Industrial energy
			 efficiency research and developmentThe Secretary shall transfer $110,000,000
			 to the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for a program to accelerate
			 the research, development, demonstration, and deployment of new technologies to
			 improve the energy efficiency and reduce greenhouse gas emissions from
			 industrial processes, as authorized in section 911(a)(2)(C) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16191(a)(2)(C)) and in section 452 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17111).
				(8)Building and
			 lighting energy efficiency research and developmentThe Secretary shall transfer $70,000,000 to
			 the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for a program to accelerate
			 the research, development, demonstration and deployment of new technologies to
			 improve the energy efficiency of and reduce greenhouse gas emissions from
			 buildings, as authorized in section 321(g) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 6295 note), section 422 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17082), and section 912 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16192).
				(9)Geothermal
			 energy developmentThe
			 Secretary shall transfer $30,000,000 to the account Energy Efficiency
			 and Renewable Energy, to remain available until expended, for necessary
			 expenses for geothermal research and development activities to be managed by
			 the National Renewable Energy Laboratory, as authorized by sections 613, 614,
			 615, and 616 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17192–95) and section 931(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(C)).
				(10)Smart grid
			 technology research, development, and demonstrationThe Secretary
			 shall transfer $30,000,000 to the account Energy Efficiency and
			 Renewable Energy, to remain available until expended, for necessary
			 expenses for research, development, and demonstration of smart grid
			 technologies, as authorized by section 1304 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17384).
				(11)Carbon capture
			 and storageThe Secretary
			 shall transfer $385,000,000 to the account Fossil Energy Research and
			 Development, to remain available until expended, for necessary expenses
			 for a program of demonstration projects of carbon capture and storage, and for
			 a research program to address public health, safety, and environmental impacts,
			 as authorized by section 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293)
			 and sections 703 and 707 of the Energy Independence and Security Act of 2007
			 (42 U.S.C. 17251, 17255). Notwithstanding any other provision of law, one of
			 the demonstration projects shall be a component of the FutureGen
			 project.
				(12)Nonconventional
			 domestic natural gas production and environmental research
					(A)The Secretary shall
			 transfer $50,000,000 to the account authorized by section 999H(e) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16378(e)), to remain available until
			 expended.
					(B)The Secretary shall transfer $15,000,000 to
			 the account Fossil Energy Research and Development, to remain
			 available until expended, for necessary expenses for a program of
			 basin-oriented assessments and public and private partnerships involving States
			 and industry to foster the development of regional advanced technological,
			 regulatory, and economic development strategies for the efficient and
			 environmentally sustainable recovery and market delivery of natural gas
			 and domestic petroleum resources within the United States, and for support for
			 the Stripper Well Consortium.
					(13)Hydrogen
			 research and developmentThe Secretary shall transfer $5,000,000
			 to the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for the Department of Energy’s
			 H-Prize Program, as authorized by section 1008(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16396(f)).
				(14)Energy storage
			 for transportation and electric power
					(A)The Secretary
			 shall transfer $30,000,000 to the account “Basic Energy Sciences”, to remain
			 available until expended, for necessary expenses for a program to accelerate
			 basic research on energy storage systems to support electric drive vehicles,
			 stationary applications, and electricity transmission and distribution, as
			 authorized by section 641(p)(1) of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17231(p)(1)).
					(B)The Secretary
			 shall transfer $70,000,000 to the account “Energy Efficiency and Renewable
			 Energy”, to remain available until expended, including—
						(i)$30,000,000 for a
			 program to accelerate applied research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
						(ii)$20,000,000 for
			 energy storage systems demonstrations as authorized by section 641(p)(4) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4));
			 and
						(iii)$20,000,000 for
			 vehicle energy storage systems demonstrations as authorized by section
			 641(p)(5) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(5)).
						(e)Transfer
			 ProceduresThe Secretary
			 shall make an initial transfer from the Fund no later than 30 days after the
			 initial deposit of monies into the Fund. The Secretary shall make additional
			 transfers no later than 30 days after subsequent deposits. If the amount
			 available to be transferred is less than the levels authorized under subsection
			 (d), the transfers for each program shall be allocated on a pro rata basis. If
			 the amount available to be transferred exceeds the levels authorized under
			 subsection (d), the transfers for each program shall be increased on a pro rata
			 basis.
			(f)Management and
			 Oversight
				(1)Additionality of
			 fiscal year 2008 transfersAll amounts transferred under
			 subsection (d) shall be in addition to, and shall not be substituted for, any
			 funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008.
				(2)Excess
			 fundsThe total of all
			 amounts transferred under subsection (d) and any funds appropriated for the
			 same or similar purposes in the Consolidated Appropriations Act, 2008 may not
			 exceed the amounts authorized in other Acts for such purposes. In the event
			 that amounts made available under this Act plus amounts under the Consolidated
			 Appropriations Act, 2008 exceed the cumulative amounts authorized in other Acts
			 for any program funded by this Act, the excess amounts shall be distributed to
			 the other programs funded by this Act on a pro rata basis.
				(3)Program plans
			 and performance measuresThe Secretary shall prepare and publish
			 in the Federal Register a plan for the proposed use of all funds authorized in
			 subsection (d). The plan also shall identify how the use of these funds will be
			 additive to, and not displace, annual appropriations. The plans also shall
			 identify performance measures to assess the additional benefits that may be
			 realized from the application of the additional funding provided under this
			 section. The initial plan shall be published in the Federal Register not later
			 than 90 days after the date of enactment of this Act.
				(4)Congressional
			 oversight and reviewNothing in this section shall limit or
			 restrict the review and oversight of program plans by the appropriate
			 committees of Congress. Nothing in this section shall limit or restrict the
			 authority of Congress to set alternative spending limitations in annual
			 appropriations Acts.
				(5)ApportionmentAll
			 transactions of the Fund shall be exempt from apportionment under the
			 provisions of subchapter II of chapter 15 of title 31, United States
			 Code.
				
